                    Case 19-50315-BLS           Doc 37      Filed 10/10/20       Page 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                               )   Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC                   )   Bankruptcy Chapter: 11
     Debtor                                          )
__________________________________________           )
Michael Goldberg                                     )
                                                     )
     Plaintiff                                       )   Adv. Proc. No.: 19−50315−BLS
     vs.                                             )
Michael Skurich; Joyce Skurich
     Defendant                                       )

                                 ORDER SETTING STATUS CONFERENCE



IT IS ORDERED that a Status Conference will be held on 11/18/20, at 11:15 AM in the United States Bankruptcy
Court, 824 Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801. All parties are directed to attend either
in person or telephonically.


 Plaintiff's Counsel is required to attend the hearing.
 Defendant and/or Defendant's Counsel is required to attend the hearing.




Date: 10/8/20
                                                                              Brendan Linehan Shannon
                                                                                  Bankruptcy Judge




(VAN−460a)
                                Case 19-50315-BLS                    Doc 37          Filed 10/10/20              Page 2 of 2
                                                              United States Bankruptcy Court
                                                                   District of Delaware
Goldberg,
      Plaintiff                                                                                                      Adv. Proc. No. 19-50315-BLS
Skurich,
      Defendant
                                                    CERTIFICATE OF NOTICE
District/off: 0311-1                                                 User: Sherry                                                         Page 1 of 1
Date Rcvd: Oct 08, 2020                                              Form ID: van460a                                                    Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 10, 2020:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
dft                              Joyce Skurich
dft                              Michael Skurich

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 10, 2020                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 8, 2020 at the address(es) listed
below:
Name                              Email Address
Bridget Gallerie
                                  on behalf of Claims Agent Epiq Class Action & Claims Solutions Inc. Pacerteam@choosegcg.com

Colin R. Robinson
                                  on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com


TOTAL: 2
